798 So.2d 820 (2001)
Menthia FAULK, Gerald Perritt, and Willie Skinner, individually, and as class representatives, Appellants,
v.
AIR PRODUCTS AND CHEMICALS, INC., Appellee.
No. 1D01-942.
District Court of Appeal of Florida, First District.
October 30, 2001.
Daniel Stewart, Pace, Attorney for Appellant.
*821 Robert P. Gaines of Beggs & Lane, Pensacola, Attorney for Appellee.
PER CURIAM.
Appellants claim the trial court erred in denying plaintiffs' motion to certify class action. This court has jurisdiction. Fla. R.App. P. 9.130(a)(6). We affirm. However, Appellant's claim that the trial court erred in denying their motion for leave to amend their complaint to assert a claim for punitive damages is dismissed for lack of jurisdiction. In this interlocutory appeal, the court lacks jurisdiction to review rulings of orders other than those listed in rule 9.130(a). See, e.g., Consultants & Designers v. Brown, 677 So.2d 915, 917 (Fla. 1st DCA 1996); RD & G Leasing, Inc. v. Stebnicki, 626 So.2d 1002 (Fla. 3d DCA 1993); Supal v. Pelot, 469 So.2d 949 (Fla. 5th DCA 1985).
AFFIRMED in part; DISMISSED in part.
BOOTH, WEBSTER and PADOVANO, JJ., CONCUR.